                   Case 2:19-cv-01136-JLR Document 15
                                                   14 Filed 05/15/20
                                                            05/14/20 Page 1 of 5



                                                                       The Honorable James L. Robart
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8
 9   NINA VARGHIS, individual,

10                                         Plaintiff,      NO. 2:19-CV-1136-JLR

11                        vs.                              STIPULATED MOTION TO AMEND
                                                           MINUTE ORDER SETTING TRIAL DATE
12   APPLE INC., a California corporation,                 AND RELATED DATES
13
                                           Defendant.      Note on Motion Calendar:
14                                                         May 14, 2020

15                                              I.      INTRODUCTION
16             Plaintiff Nina Varghis and Defendant Apple Inc., by and through their respective

17   attorneys of record, respectfully submit this Stipulated Motion to Amend the Minute Order

18   Setting Trial Date and Related Dates entered on August 26, 2019 (Dkt. No. 11) pursuant to LCR

19   7(d)(1) and 10(g). The Parties agree that additional time is necessary to properly prepare this

20   matter for trial.

21             The Parties stipulate to a continuance of the trial date from January 11, 2021, to May 3,

22   2021, or if that date is not available, to a later date of the Court’s choosing. The Parties stipulate

23   to continue related deadlines for expert disclosures, discovery motions, discovery completion,

24   dispositive motions, and trial-related deadlines in accordance with the continued trial date. The

25

                                                                          Betts
     STIPULATED MOTION TO AMEND                                           Patterson
     MINUTE ORDER SETTING TRIAL DATE                                      Mines
                                                           -1-            One Convention Place
     AND RELATED DATES                                                    Suite 1400
                                                                          701 Pike Street
     NO. 2:19-CV-1136-JLR                                                 Seattle, W ashi  ngton 9 8101-39 27
                                                                          (206) 29 2-9 9 88
     1583019/051420 1010/8601-0001
                   Case 2:19-cv-01136-JLR Document 15
                                                   14 Filed 05/15/20
                                                            05/14/20 Page 2 of 5




 1   Parties stipulate to maintain the deadlines for joining additional parties and for amending the
 2   pleadings as set forth in the August 26, 2019 Minute Order.
 3                                   II.          STATEMENT OF FACTS
 4             On November 2, 2018, Plaintiff filed a Complaint against Defendant in King County
 5   Superior Court. See Plaintiff’s Complaint, Dkt. No. 2-1 at pp. 4-6. On June 28, 2019, the Parties
 6   stipulated to a trial continuance in state court to allow additional time for discovery and potential
 7   resolution. Stipulated Motion and Order Amending Case Schedule, Dkt. No. 2-1 at pp. 28-32.
 8             On July 23, 2019, Defendant removed the matter to this Court. Dkt. No. 1. This Court
 9   issued a Minute Order Setting Trial Date and Related Dates, scheduling trial for January 11,
10   2021. Dkt. No. 11. Under the Minute Order, expert disclosures are due on July 15, 2020, and
11   discovery must be completed by September 14, 2020. Id. Dispositive motions are due for filing
12   by October 13, 2020. Id.
13
                                           III.    LEGAL STANDARD
14             The Court has discretion to control the sequence and timing of discovery and to impose
15   limitations or conditions on that discovery, including expert discovery. See Bell Atlantic Corp. v.
16   Twombly, 550 U.S. 544, 593 n.13 (2007); FRCP 26(a)(2)(D). A scheduling order may be
17   modified upon a showing of good cause. FRCP 16(b)(4).
18             The most important factor in determining whether to modify a scheduling order is
19   whether the party seeking the modification diligently worked to meet the initial deadline. FRCP
20   16 advisory committee’s note to 1983 amendment; Johnson v. Mammoth Recreations, Inc., 975
21   F.2d 604, 609 (9th Cir. 1992) (“Rule 16(b)’s ‘good cause’ standard primarily considers the
22   diligence of the party seeking the amendment.”); see also In re W. States Wholesale Natural Gas
23   Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013) (citing Johnson and holding that while the
24   court may take into account prejudice, the primary consideration is diligence). “The district
25

                                                                          Betts
     STIPULATED MOTION TO AMEND                                           Patterson
     MINUTE ORDER SETTING TRIAL DATE                                      Mines
                                                        -2-               One Convention Place
     AND RELATED DATES                                                    Suite 1400
                                                                          701 Pike Street
     NO. 2:19-CV-1136-JLR                                                 Seattle, W ashi  ngton 9 8101-39 27
                                                                          (206) 29 2-9 9 88
     1583019/051420 1010/8601-0001
                   Case 2:19-cv-01136-JLR Document 15
                                                   14 Filed 05/15/20
                                                            05/14/20 Page 3 of 5




 1   court may modify the pretrial schedule if it cannot reasonably be met despite the diligence of the
 2   party seeking the extension.” Johnson, 975 F.2d at 609 (citations omitted).
 3                                            IV.     ARGUMENT
 4             The Parties have proceeded diligently but believe that additional time is necessary to
 5   complete discovery and prepare for the case for trial in light of recent events outside of the
 6   Parties’ control.
 7             This is the first continuance of the trial date requested by the Parties since removal to this
 8   Court, and the second trial continuance during the pendency of this lawsuit. This continuance is
 9   requested to allow the Parties additional time to complete discovery and to provide sufficient
10   time for further settlement discussion and mediation of this matter as a result of the impact of the
11   COVID-19 pandemic on efforts to conduct discovery over the last two months.
12             At the time of this filing, the Parties have engaged in discovery, including but not limited
13   to propounding interrogatories and document requests, seeking medical records, and taking
14   plaintiff’s deposition. The Parties agree that additional time is needed for discovery, including
15   taking the depositions of plaintiff’s treating physicians, expert discovery, and potential
16   resolution, all of which unexpectedly have been impacted by the COVID-19 pandemic. While
17   Defendant has scheduled the deposition of one of Plaintiff’s treating physicians, the Parties likely
18   will need to continue the same in light of the extended shelter-in-place order to end of May 2020.
19   Further, Defendant has not been able to serve Plaintiff’s second treating physician and continues
20   to attempt to do so despite the difficulties the pandemic has raised. This fact witness discovery is
21   necessary to prepare the Parties’ expert discovery.
22             The Parties further agree that continuing this matter is in the best interests of the Parties,
23   and this Court, as it may allow the opportunity for this matter to resolve rather than result in trial.
24

25

                                                                            Betts
     STIPULATED MOTION TO AMEND                                             Patterson
     MINUTE ORDER SETTING TRIAL DATE                                        Mines
                                                         -3-                One Convention Place
     AND RELATED DATES                                                      Suite 1400
                                                                            701 Pike Street
     NO. 2:19-CV-1136-JLR                                                   Seattle, W ashi  ngton 9 8101-39 27
                                                                            (206) 29 2-9 9 88
     1583019/051420 1010/8601-0001
                   Case 2:19-cv-01136-JLR Document 15
                                                   14 Filed 05/15/20
                                                            05/14/20 Page 4 of 5



                                           V.     CONCLUSION
 1
               Based on the foregoing, it is further stipulated and requested that this Court amend the
 2
     Minute Order Setting Trial Date and Related Dates accordingly.
 3
               DATED this 14th day of May 2020.
 4

 5   LOPEZ & FANTEL, INC. P.S.                       BETTS, PATTERSON & MINES, P.S.

 6
     By s/ Carl A. Taylor Lopez                      By /s Christopher W. Tompkins
 7     Carl A. Taylor Lopez, WSBA #6215              By /s Natasha A. Khachatourians
     Lopez & Fantel, Inc. P.S.                          Christopher W. Tompkins, WSBA #11686
 8   2292 W. Commodore Way, Suite 200                   Natasha A. Khachatourians, WSBA #42685
 9   Seattle, WA 98199                               Betts, Patterson & Mines, P.S.
     Telephone: (206) 322-5200                       One Convention Place, Suite 1400
10   E-mail: clopez@lopezfantel.com                  701 Pike Street
     Attorney for Plaintiff                          Seattle WA 98101-3927
11                                                   Telephone: (206) 292-9988
                                                     E-mail: ctompkins@bpmlaw.com
12                                                   E-mail: nkhachatourians@bpmlaw.com
13                                                   Attorneys for Defendant Apple Inc.
                                                    SCHIFF HARDIN LLP
14

15
                                                    By s/ Steven E. Swaney
16                                                  Steven E. Swaney, CA Bar #221437
                                                    Admitted Pro Hac Vice
17                                                  Schiff Hardin LLP
                                                    4 Embarcadero Center, Suite 1350
18
                                                    San Francisco, CA 94111
19                                                  Telephone: (415) 901-8700
                                                    E-mail: sswaney@schiffhardin.com
20                                                  Attorney for Defendant Apple Inc.

21

22

23

24

25

                                                                        Betts
     STIPULATED MOTION TO AMEND                                         Patterson
     MINUTE ORDER SETTING TRIAL DATE                                    Mines
                                                      -4-               One Convention Place
     AND RELATED DATES                                                  Suite 1400
                                                                        701 Pike Street
     NO. 2:19-CV-1136-JLR                                               Seattle, W ashi  ngton 9 8101-39 27
                                                                        (206) 29 2-9 9 88
     1583019/051420 1010/8601-0001
                  Case2:19-cv-01136-JLR
                 Case  2:19-cv-01136-JLR Document
                                          Document14-1
                                                   15 Filed
                                                       Filed05/15/20
                                                             05/14/20 Page
                                                                       Page51ofof52



                                                                   The Honorable James L. Robart
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8
      NINA VARGHIS, individual,                           NO. 2:19-CV-1136-JLR
 9

10                                    Plaintiff,          ORDER GRANTING STIPULATED
                                                          MOTION TO AMEND MINUTE
11               vs.                                      ORDER SETTING TRIAL DATE
                                                          AND RELATED DATES
12    APPLE INC., a California corporation,
13                                                        Note on Motion Calendar:
                                      Defendant.          May 14, 2020
14
               THIS MATTER having come before the undersigned upon the foregoing stipulation of
15
     the Parties, and this Court having been fully advised;
16
               IT IS HEREBY ORDERED that the trial date in this matter is continued from January 11,
17
               August 23, 2021
     2021, to ______________________. A new case schedule shall be issued conforming to the
18
     new trial date.
19                                                    May
                                       15th day of _____________________
               DONE IN OPEN COURT this _____                             2020.
20

21

22
                                                      A
                                                     __________________________________
                                                     James L. Robart
                                                     United States District Judge
23

24

25


     ORDER GRANTING STIPULATED
     MOTION TO AMEND MINUTE ORDER
                                                       -1-
     SETTING TRIAL DATE AND RELATED
     DATES - NO. 2:19-CV-1136-JLR
     1583167/051420 1010/8601-0001
